Citation Nr: 0005917	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the appellant has neither raised nor 
implied that the veteran was totally disabled due to his 
service connected anxiety reaction at the time of his death.  
Her allegations have clearly indicated her position that his 
service connected disability brought about other conditions 
that weakened his heart and led to his death.  In her appeal 
to the Board in June 1994, she alleged that his nervous 
condition evaluated as 50 percent disabling caused the 
veteran's health to deteriorate to the point that it brought 
on his heart condition which led to his death.  Accordingly, 
the issue of whether the veteran should have been rated 
totally disabled due to his service connected anxiety 
reaction has not been raised and is not before the Board.  
38 U.S.C.A. § 1318 (West 1991).


FINDINGS OF FACT

1.  The veteran died in March 1993.  The cause of death was 
certified as severe congestive cardiomyopathy due to ischemic 
arteriosclerotic heart disease due to generalized 
atherosclerosis.  Other significant conditions were listed as 
diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with conversion features 
and paranoid schizophrenia, evaluated as 50 percent 
disabling.

3.  Competent evidence attributing the cause of death to 
active service has not been presented.

4.  Competent evidence that service connected anxiety 
reaction caused or contributed to his demise has not been 
presented.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from an April 1993 rating decision wherein 
the RO denied service connection for the cause of the 
veteran's death.  The appellant has contended that the 
veteran's psychiatric condition caused his health to 
deteriorate to the point that it brought on his heart 
condition and caused his death.  She also contended that the 
severe nervous condition was the direct cause of the diabetes 
that seriously weakened his heart and his whole system, which 
added to the cause of death.

Service connection can be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection for cardiovascular disease and diabetes 
mellitus is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, "singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown. 
Id.  A claim for dependency and indemnity compensation is 
like any other claim for service-connected benefits and must 
be well grounded.  See Johnson v. Brown, 8 Vet. App. 423, 426 
(1995); 38 U.S.C.A. § 5107(a) (West 1991).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1999).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Specifically, it 
requires medical evidence of a current disability, medical 
or, in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Ibid.  Thus, in 
order for a claim for service connection for the cause of 
death to be well grounded, there must be competent evidence 
that a disease incurred in or aggravated by service either 
caused or contributed or substantially to the cause of death.  
If the claimant has not presented a well-grounded claim, then 
the appeal fails as to that claim.  Murphy, 1 Vet. App. at 
81.

Given that service connection was not in effect for 
congestive cardiomyopathy, ischemic arteriosclerotic heart 
disease, generalized atherosclerosis, or diabetes mellitus, 
it is also necessary to determine if such disabilities were 
incurred in or aggravated during active service.

The veteran's cardiovascular system was normal and urinalysis 
negative for sugar at the time of his February 1946 
separation examination.  His blood pressure was 118/76.  
Cardiovascular disease including congestive cardiomyopathy, 
ischemic arteriosclerotic heart disease, generalized 
atherosclerosis and diabetes mellitus were not diagnosed in 
service.  

Service connection was granted for psychoneurosis, mixed type 
from May 1948, the date of claim.  A 10 percent evaluation 
was assigned.  In January 1954 service connection was severed 
based on a finding of clear and unmistakable error in the 
prior rating decision.  Service connection was restored by 
the Board in August 1954.

On VA examination in March 1970 mild diabetes mellitus was 
noted.  His cardiovascular system was normal.  In March 1979 
he was admitted to the VA Medical Center for treatment of 
diabetes mellitus with hyperglycemia, acidosis, diabetic 
neuropathy of the limbs, possible diabetic retinitis and 
arterial hypertension. 

In July 1983 the veteran was admitted to the VA Medical 
Center because of a possible myocardial infarction and 
simultaneous cerebral vascular accident.  His discharge 
diagnoses included left cerebrovascular accident, diabetes 
mellitus, hypertension and organic heart disease with angina.

In February 1984 the veteran was admitted to the VA Medical 
Center for treatment of paranoid schizophrenia.  In an April 
1984 rating decision, the evaluation of his psychiatric 
disability was increased to 50 percent.  

In May 1986 the veteran complained of anginal pain.  The 
discharge diagnoses included organic heart disease, insulin 
dependent diabetes mellitus, and well-controlled 
hypertension.  The etiology of the heart disease was 
hypertension, diabetes mellitus and atherosclerotic 
cardiovascular disease.

A VA psychiatric examination was conducted in February 1989.  
He was said to have a rather severe depression, probable 
dysthymic disorder, with enough physical disorders to cause a 
reactive depression.

The veteran died on March [redacted], 1993.  The cause of death was 
certified as severe congestive cardiomyopathy due to ischemic 
arteriosclerotic heart disease due to generalized 
atherosclerosis.  Other significant conditions were listed as 
diabetes mellitus.  At the time of the veteran's death, 
service connection was in effect for anxiety reaction with 
conversion features and paranoid schizophrenia (hereinafter 
psychiatric disability), evaluated as 50 percent disabling.  

The veteran was not service connected for congestive 
cardiomyopathy, ischemic arteriosclerotic heart disease, 
atherosclerosis or diabetes mellitus, nor has the appellant 
contended that any of these conditions had their onset in 
service or within one year after separation from service.  
Diabetes mellitus was first noted in 1970 and hypertension in 
1979, many years after separation from service.  Lacking 
competent evidence of any cardiovascular disease including 
hypertension or diabetes mellitus in service or within one 
year after separation from service, a claim for service 
connection for any of these conditions is not well grounded.

The claims file is devoid of any competent medical evidence 
establishing that a service-connected psychiatric disability 
either caused or contributed substantially or materially to 
the veteran's demise.  There is no competent evidence that 
the service-connected disability, was either the principal or 
a contributory cause of the veteran's death.  No competent 
medical opinion describes any link between the psychiatric 
disability and the cardiovascular disease or diabetes 
mellitus that led to his death.

The Board notes that the veteran's service-connected 
psychiatric disability was not an active process affecting a 
vital organ.  There is no evidence of record indicating that 
the veteran's psychiatric disability contributed to his death 
by causing any debilitating effects and general impairment of 
his health. 

The appellant advances, in essence, that the service 
connected psychiatric disability led to deterioration in the 
overall health of the veteran.  This deterioration included 
the development of diabetes mellitus which weakened his heart 
and led to his death.  There is appears to be some evidence 
that his physical problems may have caused a reactive 
depression.  However, no competent medical examiner has 
linked the service connected psychiatric disability to the 
development of diabetes mellitus, heart disease or a fatal 
disease process.  There is no competent evidence to support 
her contention.

Indeed, the appellant's claim is supported solely by her own 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Her opinion is unsupported, not competent and does not serve 
to establish a well grounded claim.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make this claim for service connection plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, 5 Vet. App. at 92.

In the absence of any evidence establishing an etiological 
relationship between the veteran's service-connected 
psychiatric disability and the cardiovascular disease and 
diabetes mellitus that caused his death, the Board concludes 
that the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.

When the appellant has not met the burden of presenting a 
well grounded claim, VA has no further duty to assist in 
developing facts pertinent to the claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the VA fulfilled its obligation under section 
5103(a) in the Statement of the Case issued in May 1994.  The 
Board notes that the RO attempted on three occasions to 
develop the terminal hospital records from the VA Medical 
Center.  After attempts in 1994, 1998, and 1999 no records 
were developed and it was indicated that the records were 
retired.  However, the appellant has not alleged and there is 
nothing in the record on appeal that leads the Board to the 
conclusion that there was evidence contained in the terminal 
records that would well ground the claim.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

